DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment received on 06/29/2022. Claims 1-6 and 8-16 remain pending in this application.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaleski (US 20070271122 A1).
Claim 1 has been amended now to recite a storage device for storing clinical-surgical data from at least one clinical-surgical event, the device comprising:
at least one processor configured to receive clinical-surgical data from at least three signal sources of a plurality of signal sources and to perform at least one resizing and composition algorithm that resizes and composes the received clinical-surgical data into a composite clinical-surgical signal and sends the composite clinical-surgical signal to at least one of an image display, local storage, and remote storage, said plurality of signal sources comprising at least a surgical camera, a vital sign monitor video, an operating room camera, and surgical event ambient audio (Zaleski; abstract, [0005], [0028], [0031]).  

Claim 2 has been amended now to recite the storage device for storing clinical-surgical data of claim 1, comprising at least said local storage, said local storage being in communication with the processor and being configured to receive and store clinical-surgical data received from the processor, and wherein the local storage comprises a memory device (Zaleski; [0031]).  

Claim 3 has been amended now to recite the storage device for storing clinical-surgical data of claim 2, further comprising at least one redundant storage, wherein said redundant storage is a memory device capable of storing data received from the processor (Zaleski; [0031]).  

Claim 4 has been amended now to recite the storage device for storing clinical-surgical data of claim 1, further comprising an image capture element adapted for capturing images provided in the image display, wherein said image capture element is implemented in the processor, and wherein said image capture element performs acquisition of one or more frames displayed in the image display (Zaleski; [0027]).  

Claim 5 has been amended now to recite the storage device for storing clinical-surgical data of claim 1, wherein the processor comprises a logger capable of identifying and storing actions performed by users who operate the storage device (Zaleski; [0028]).  
Claim 6 has been amended now to recite the storage device for storing clinical-surgical data of claim 1, further comprising at least one safety locking mechanism for increasing a security level needed by a user of the storage device to enable the user to access the storage device (Zaleski; [0039]).  

Claim 8 has been amended now to recite a system for storing clinical-surgical data from at least one clinical and surgical event comprising: 
at least the storage device of claim 1 (Zaleski; [0006], [0031]);
at least said remote storage (Zaleski; [0006], [0031]);
wherein said storage device is in communication with said at least three signal sources and with the remote storage (Zaleski; [0006], [0040]).  

Claim 9 has been amended now to recite the system for storing clinical-surgical data of claim 8, wherein the remote storage (30) is configured to enable remote viewing of the composite clinical-surgical signal via a web browser (Zaleski; abstract).  

Claim 10 has been amended now to recite a process for storing clinical-surgical data from at least one clinical-surgical event comprising the steps of:
a) receiving clinical and surgical data by at least one processor arranged in a data storage device, the clinical-surgical data originating from at least three signal sources of a plurality of signal sources, said plurality of signal sources comprising at least a laparoscopic surgical camera, a vital sign monitor video, an operating room camera, and surgical event ambient audio (Zaleski; [0028], [0032]); 
b) in the processor, performing at least one resizing and composition algorithm that resizes and composes the received clinical-surgical data into a composite clinical-surgical signal (Zaleski; [0028], [0032]); and 
c) with the processor, sending the composite clinical-surgical signal to at least one of: an image display; local storage; remote storage (Zaleski; [0028], [0032]).  

Claim 11 has been amended now to recite the process for storing clinical-surgical data of claim 10, further comprising the step of: in the processor, identifying user profiles based on access levels (Zaleski; [0036], [0045]).  

Claim 12 has been amended now to recite the process for storing clinical-surgical data of claim 11, further comprising the step of: in the processor, performing log generation from a task performed by a user, the log generation being linked to the identified user profile (Zaleski; [0036], [0045]).  

Claim 13 has been amended now to recite the process for storing clinical-surgical data of claim 10, further comprising a step of: 
with the processor, sending the composite clinical-surgical signal to at least one of: an image display (Zaleski; [0028], [0032]); and 
with the processor, capturing photographic images provided on the image display, wherein the capturing step is performed upon at least one of: i) automatically by the processor, based at least in part on a previously defined configuration of the processor; and ii) by an operator sending a command signal to the processor (Zaleski; [0028], [0032]).  

Claim 14 has been amended now to recite the process for storing clinical-surgical data according to claim 10, characterized in that the processor sends the composite clinical- surgical signal to the remote storage after the end of the clinical-surgical event (Zaleski; [0037]).  
Claim 15 has been amended now to recite the process for storing clinical-surgical data of claim 10, further comprising a step of: generating an alarm when the processor detects at least one of: i) a proximity of storage capacity depletion of the local storage; and at least one of ii) a failure of the local storage, a redundant local storage; and transferring the clinical-surgical data to remote storage (Zaleski; [0031]).  

Newly added claim 16 recites a device for storing clinical-surgical data from at least one clinical-surgical event comprising: 
at least one integrating means configured to receive clinical-surgical data from a plurality of signal sources, wherein the integrating means is provided with at least one processor that receives the clinical-surgical data from the plurality of signal sources and gathers the clinical-surgical data received by the integrating means, said processor having at least one resizing and composition block configured to integrate the clinical-surgical data received from said plurality of signal sources into a single block of data synchronized and sequenced to be capable of being interpreted by at least one of an image display, a local storage, and a remote storage, wherein the plurality of signal sources comprises at least a video signal generated by at least one of a surgical camera, a vital sign monitor, a bispectral index (BIS) monitor, an operating room camera, and ambient audio of the surgical event (Zaleski; [0005], [0006], [0027], [0028], [); and 
wherein the processor is configured to acquire one or more frames from the video signal when the processor receives a command signal from an image capture trigger mechanism external to the device for storing clinical-surgical data, said image capture trigger mechanism being a foot pedal (Zaleski; [0027], [0043]).

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered.
The Claim interpretation and the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of the claims has been withdrawn in light of the amendments.
The 35 USC 101 rejection of the claims is withdrawn in light of the amendments. Claims are now directed to capturing (receiving) clinical-surgical data from plurality of signal sources (surgical camera, vital sign monitor video, operating room camera and surgical event ambient audio) and resizing/composing the captured data on a display. The received clinical-surgical data (captured video and audio signal being stored in a local storage device. The claims are not directed to an abstract idea. 
Applicant’s arguments with respect to claims 1-6 and 8-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626